
	
		II
		Calendar No. 685
		111th CONGRESS
		2d Session
		S. 787
		[Report No. 111–361]
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Feingold (for
			 himself, Mrs. Boxer,
			 Mr. Cardin, Mr.
			 Brown, Ms. Cantwell,
			 Mr. Carper, Mr.
			 Dodd, Mr. Durbin,
			 Mrs. Gillibrand,
			 Mr. Kerry, Mr.
			 Kohl, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mr. Menendez, Mr. Merkley, Mr.
			 Reed, Mr. Sanders,
			 Mr. Schumer, Mrs. Shaheen, Ms.
			 Stabenow, Mr. Whitehouse,
			 Mr. Wyden, and Mr. Kaufman) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			December 10, 2010
			Reported by Mrs. Boxer,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify the jurisdiction of the United States over waters of the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Water Restoration
			 Act.
		2.PurposesThe purposes of this Act are—
			(1)to reaffirm the
			 original intent of Congress in enacting the Federal Water Pollution Control Act Amendments
			 of 1972 (Public Law 92–500; 86 Stat. 816) to
			 restore and maintain the chemical, physical, and biological integrity of the
			 waters of the United States;
			(2)to clearly define
			 the waters of the United States that are subject to the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.); and
			(3)to provide
			 protection to the waters of the United States to the maximum extent of the
			 legislative authority of Congress under the Constitution.
			3.FindingsCongress finds that—
			(1)water is a unique
			 and precious resource used not only to sustain human, animal, and plant life,
			 but is also economically important for agriculture, transportation, flood
			 control, energy production, recreation, fishing and shellfishing, and municipal
			 and commercial uses;
			(2)water is
			 transported through interconnected hydrological cycles, and the pollution,
			 impairment, or destruction of any part of an aquatic system may affect the
			 chemical, physical, and biological integrity of other parts of the aquatic
			 system;
			(3)in 1972, Congress
			 enacted the Federal Water Pollution Control Act Amendments of 1972 (Public Law
			 92–500; 86 Stat. 816), which amended the Federal Water Pollution Act (33 U.S.C.
			 1251 et seq.) in its entirety, in order to meet the national objective of
			 restoring and maintaining the chemical, physical, and biological integrity of
			 the Nation’s waters;
			(4)prior to the date
			 of enactment of that Act in 1972, State approaches and previous Federal
			 legislation proved ineffective in protecting the Nation’s waters;
			(5)the enactment of
			 that Act in 1972 established uniform, minimum national water quality and other
			 clean water protection programs to restore and maintain aquatic ecosystems of
			 the United States that serve as critical drinking water sources, water supplies
			 for municipal, industrial, and agricultural uses, flood reduction, recreation,
			 habitat for fish and wildlife, and many other uses;
			(6)in establishing
			 broad, uniform, and minimum Federal standards and programs under the Federal
			 Water Pollution Control Act (33 U.S.C. 1251 et seq.) in 1972, Congress
			 recognized, preserved, and protected the responsibility and right of the States
			 and Indian tribes to prevent, reduce, and eliminate pollution of waters by
			 preserving for States and Indian tribes the ability to manage grant, research,
			 and permitting programs by assuming implementation of portions of the Act to
			 prevent, reduce, and eliminate pollution, and to establish standards and
			 programs that are more protective than Federal standards and programs, for
			 waters of the United States within the borders of each State or on land under
			 the jurisdiction of the Indian tribe;
			(7)since the 1970s,
			 the definitions of waters of the United States in regulations of
			 the Environmental Protection Agency and the Corps of Engineers have properly
			 established the scope of waters that require protection by the Federal Water
			 Pollution Control Act in order to meet the national objective described in
			 paragraph (3);
			(8)this Act will
			 treat, as waters of the United States, those features that were
			 treated as such pursuant to the regulations of the Environmental Protection
			 Agency and the Corps of Engineers in existence before the dates of the
			 decisions referred to in paragraph (10), including—
				(A)all waters which
			 are subject to the ebb and flow of the tide;
				(B)all interstate
			 waters, including interstate wetlands;
				(C)all other waters,
			 such as intrastate lakes, rivers, streams (including intermittent streams),
			 mudflats, sandflats, wetlands, sloughs, prairie potholes, wet meadows, playa
			 lakes, or natural ponds;
				(D)all impoundments
			 of waters of the United States;
				(E)tributaries of the
			 aforementioned waters;
				(F)the territorial
			 seas; and
				(G)wetlands adjacent
			 to the aforementioned waters;
				(9)ground
			 waters are treated separately from waters of the United
			 States for purposes of the Federal Water Pollution Control Act and are
			 not considered waters of the United States under this
			 Act;
			(10)the ability to
			 meet the national objective described in paragraph (3) has been undermined by
			 the decisions of the United States Supreme Court in Solid Waste Agency of
			 Northern Cook County v. United States Army Corps of Engineers, 531 U.S. 159
			 (January 9, 2001) and Rapanos v. United States, 547 U.S. 715 (June 19, 2006),
			 which have resulted in confusion, permitting delays, increased costs,
			 litigation, and reduced protections for waters of the United States described
			 in paragraph (8);
			(11)to restore
			 original protections, Congress is the only entity that can reaffirm the
			 geographical scope of waters that are protected under the Federal Water
			 Pollution Control Act;
			(12)the intent of
			 Congress with the enactment of this Act is to restore geographical jurisdiction
			 of the Federal Water Pollution Control Act to that which was in existence
			 before the dates of the decisions referred to in paragraph (10);
			(13)(A)as set forth in section
			 6, nothing in this Act modifies or otherwise affects the amendments made by the
			 Clean Water Act of 1977 (Public Law 95–217; 91 Stat. 1566) to the Federal Water
			 Pollution Control Act that exempted certain activities, such as farming,
			 silviculture, and ranching activities, as well as agricultural stormwater
			 discharges and return flows from oil, gas, and mining operations and irrigated
			 agriculture, from particular permitting requirements;
				(B)furthermore, the
			 definition of the term point source under section 502 of that Act
			 (33 U.S.C. 1362) excludes agricultural stormwater discharges and return flows
			 from irrigated agriculture; and
				(C)this Act does not
			 modify or otherwise affect any of the provisions described in subparagraphs (A)
			 and (B);
				(14)(A)through agency
			 rulemaking, the term waters of the United States did not
			 include—
					(i)prior converted
			 cropland used for agriculture; or
					(ii)manmade waste
			 treatment systems neither created in waters of the United States nor resulting
			 from the impoundment of waters of the United States; and
					(B)this Act does not
			 modify or otherwise affect either of the provisions described in subparagraph
			 (A);
				(15)Congress supports
			 the policy in effect under section 101(g) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251(g)), which states that the authority of each
			 State to allocate quantities of water within its jurisdiction shall not be
			 superseded, abrogated or otherwise impaired by this Act. It is the further
			 policy of Congress that nothing in this Act shall be construed to supersede or
			 abrogate rights to quantities of water which have been established by any
			 State. Federal agencies shall co-operate with State and local agencies to
			 develop comprehensive solutions to prevent, reduce and eliminate pollution in
			 concert with programs for managing water resources.;
			(16)protection of
			 intrastate waters is necessary to restore and maintain the chemical, physical,
			 and biological integrity of all waters in the United States;
			(17)the regulation of
			 discharges of pollutants into intrastate waters is an integral part of the
			 comprehensive clean water regulatory program of the United States;
			(18)small and
			 intermittent streams, including ephemeral and seasonal streams, which have been
			 jeopardized by the decisions referred to in paragraph (10)—
				(A)comprise the
			 majority of all stream miles in the United States;
				(B)serve critical
			 biological and hydrological functions that affect entire watersheds;
				(C)reduce the
			 introduction of pollutants to large streams and rivers;
				(D)provide and purify
			 drinking water supplies;
				(E)are especially
			 important to the life cycles of aquatic organisms; and
				(F)aid in flood
			 prevention, including reducing the flow of higher-order streams;
				(19)the pollution or
			 other degradation of waters of the United States, individually and in the
			 aggregate, has a substantial relation to and effect on interstate
			 commerce;
			(20)protection of
			 intrastate waters is necessary to prevent significant harm to interstate
			 commerce and sustain a robust system of interstate commerce in the
			 future;
			(21)(A)waters, including
			 streams and wetlands, provide protection from flooding; and
				(B)draining or
			 filling intrastate wetlands and channelizing or filling intrastate streams can
			 cause or exacerbate flooding that causes billions of dollars of damages
			 annually, placing a significant burden on interstate commerce;
				(22)millions of
			 individuals in the United States depend on streams, wetlands, and other waters
			 of the United States to filter water and recharge surface and subsurface
			 drinking water supplies, protect human health, and create economic
			 opportunity;
			(23)source water
			 protection areas containing small or intermittent streams provide water to
			 public drinking water supplies serving more than 110,000,000 individuals in the
			 United States;
			(24)(A)millions of individuals
			 in the United States enjoy recreational activities that depend on intrastate
			 waters, such as waterfowl hunting, bird watching, fishing, and
			 photography;
				(B)those activities
			 and associated travel generate hundreds of billions of dollars of income each
			 year for the travel, tourism, recreation, and sporting sectors of the economy
			 of the United States;
				(C)annually,
			 34,000,000 hunters and anglers spend more than $76,600,000,000 on hunting- and
			 fishing-related products and activities, including approximately 2,000,000
			 waterfowl hunters who account for about $2,300,000,000 in annual economic
			 growth;
				(25)activities that
			 result in the discharge of pollutants into waters of the United States are
			 commercial or economic in nature, and, in the aggregate, have a substantial
			 effect on interstate commerce;
			(26)a substantial
			 number of the sources regulated under the Federal Water Pollution Control Act
			 discharge into headwater streams that may be intermittent or seasonal;
			(27)more than 40
			 percent of those sources, or 14,800 facilities with individual permits issued
			 in accordance with the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.), including industrial plants
			 and municipal sewage treatment systems, discharge into small or intermittent
			 streams;
			(28)protecting the
			 quality of and regulating activities affecting the waters of the United States
			 is a necessary and proper means of implementing treaties to which the United
			 States is a party, including treaties protecting species of fish, birds, and
			 other wildlife;
			(29)approximately
			 half of North American migratory birds depend upon or are associated with
			 wetlands and intermittent or ephemeral streams;
			(30)approximately
			 half of all threatened and endangered species in the United States depend on
			 wetlands;
			(31)for those
			 reasons, the protection of wetlands and other waters providing breeding,
			 feeding, and sheltering habitat for migratory birds and endangered species is
			 essential to enable the United States to fulfill the obligations of the United
			 States under international treaties for the conservation of those
			 species;
			(32)protecting the
			 quality of and regulating activities affecting the waters of the United States
			 is a necessary and proper means of protecting Federal land, including hundreds
			 of millions of acres of parkland, refuge land, and other land under Federal
			 ownership and the wide array of waters encompassed by that land; and
			(33)protecting the
			 quality of and regulating activities affecting the waters of the United States
			 is necessary to protect Federal land and waters from discharges of pollutants
			 and other forms of degradation.
			4.Definition of
			 waters of the United StatesSection 502 of the
			 Federal Water Pollution Control Act
			 (33 U.S.C.
			 1362) is amended—
			(1)by striking
			 paragraph (7);
			(2)by redesignating
			 paragraphs (8) through (25) as paragraphs (7) through (24), respectively;
			 and
			(3)by adding at the
			 end the following:
				
					(25)Waters of the
				United StatesThe term waters of the United States
				means all waters subject to the ebb and flow of the tide, the territorial seas,
				and all interstate and intrastate waters and their tributaries, including
				lakes, rivers, streams (including intermittent streams), mudflats, sandflats,
				wetlands, sloughs, prairie potholes, wet meadows, playa lakes, natural ponds,
				and all impoundments of the foregoing, to the fullest extent that these waters,
				or activities affecting these waters, are subject to the legislative power of
				Congress under the
				Constitution.
					.
			5.Conforming
			 amendmentsThe
			 Federal Water Pollution Control Act
			 (33 U.S.C.
			 1251 et seq.) is amended—
			(1)by striking
			 navigable waters of the United States each place it appears and
			 inserting waters of the United States;
			(2)in section
			 304(l)(1) by striking navigable waters in the heading and
			 inserting waters of the
			 united states; and
			(3)by striking
			 navigable waters each place it appears and inserting
			 waters of the United States.
			6.Savings
			 clauseNothing in this Act
			 affects the authority of the Administrator of the Environmental Protection
			 Agency or the Secretary of the Army under the following provisions of the
			 Federal Water Pollution Control Act:
			(1)Section 402(l)(1)
			 (33 U.S.C. 1342(l)(1)), relating to discharges composed entirely of return
			 flows from irrigated agriculture.
			(2)Section 402(l)(2)
			 (33 U.S.C. 1342(l)(2)), relating to discharges of stormwater runoff from
			 certain oil, gas, and mining operations composed entirely of flows from
			 precipitation runoff conveyances, which are not contaminated by or in contact
			 with specified materials.
			(3)Section
			 404(f)(1)(A) (33 U.S.C. 1344(f)(1)(A)), relating to discharges of dredged or
			 fill materials from normal farming, silviculture, and ranching activities, such
			 as plowing, seeding, cultivating, minor drainage, harvesting for the production
			 of food, fiber, and forest products, or upland soil and water conservation
			 practices.
			(4)Section
			 404(f)(1)(B) (33 U.S.C. 1344(f)(1)(B)), relating to discharges of dredged or
			 fill materials for the purpose of maintenance of currently serviceable
			 structures.
			(5)Section
			 404(f)(1)(C) (33 U.S.C. 1344(f)(1)(C)), relating to discharges of dredged or
			 fill materials for the purpose of construction or maintenance of farm or stock
			 ponds or irrigation ditches and maintenance of drainage ditches.
			(6)Section
			 404(f)(1)(D) (33 U.S.C. 1344(f)(1)(D)), relating to discharges of dredged or
			 fill materials for the purpose of construction of temporary sedimentation
			 basins on construction sites, which do not include placement of fill material
			 into the waters of the United States.
			(7)Section
			 404(f)(1)(E) (33 U.S.C. 1344(f)(1)(E)), relating to discharges of dredged or
			 fill materials for the purpose of construction or maintenance of farm roads or
			 forest roads or temporary roads for moving mining equipment in accordance with
			 best management practices.
			(8)Section
			 404(f)(1)(F) (33 U.S.C. 1344(f)(1)(F)), relating to discharges of dredged or
			 fill materials resulting from activities with respect to which a State has an
			 approved program under section 208(b)(4) of that Act (33 U.S.C. 1288(b)(4))
			 meeting the requirements of subparagraphs (B) and (C) of that section.
			
	
		1.Short titleThis Act may be cited as the
			 Clean Water Restoration
			 Act.
		2.PurposesThe purposes of this Act are—
			(1)to reaffirm the original
			 intent of Congress in enacting the Federal
			 Water Pollution Control Act Amendments of 1972 (Public Law 92–500; 86
			 Stat. 816) to restore and maintain the chemical, physical, and
			 biological integrity of the waters of the United States; and
			(2)to clearly define the
			 waters of the United States that are subject to the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.) as those features that were treated as such pursuant
			 to the final rule (including the preamble to that final rule) published at 53
			 Fed. Reg. 20764 (June 6, 1988) and 51 Fed. Reg. 41206 (November 13, 1986), and
			 other applicable rules and interpretations as in effect on January 8,
			 2001.
			3.FindingsCongress finds that—
			(1)water is transported
			 through interconnected hydrological cycles, and the pollution, impairment, or
			 destruction of any part of an aquatic system may affect the chemical, physical,
			 and biological integrity of other parts of the aquatic system;
			(2)ground
			 waters are treated separately from waters of the United
			 States for purposes of the Federal Water Pollution Control Act and are
			 not considered waters of the United States under this
			 Act;
			(3)the ability to meet the
			 national objective of the Federal Water Pollution Control Act (33 U.S.C. 1251
			 et seq.) has been undermined by the decisions of the United States Supreme
			 Court in Solid Waste Agency of Northern Cook County v. United States Army Corps
			 of Engineers, 531 U.S. 159 (January 9, 2001) and Rapanos v. United States, 547
			 U.S. 715 (June 19, 2006), which have resulted in confusion, permitting delays,
			 increased costs, litigation, and reduced protections for waters of the United
			 States;
			(4)this Act reaffirms
			 Federal jurisdiction over all waters of the United States, as the Federal Water
			 Pollution Control Act was applied and interpreted in the regulations, guidance,
			 and interpretations of the Environmental Protection Agency and the Corps of
			 Engineers prior to the rulings of the United States Supreme Court in Solid
			 Waste Agency of Northern Cook County v. United States Army Corps of Engineers,
			 531 U.S. 159 (January 9, 2001), and Rapanos v. United States, 547 U.S. 715
			 (June 19, 2006) and overturns the decisions of the Supreme Court in those
			 cases;
			(5)Congress supports the
			 policy in effect under section 101(g) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1251(g)), which states that the authority of each State
			 to allocate quantities of water within its jurisdiction shall not be
			 superseded, abrogated or otherwise impaired by this Act. It is the further
			 policy of Congress that nothing in this Act shall be construed to supersede or
			 abrogate rights to quantities of water which have been established by any
			 State. Federal agencies shall co-operate with State and local agencies to
			 develop comprehensive solutions to prevent, reduce and eliminate pollution in
			 concert with programs for managing water resources.;
			(6)protection of intrastate
			 waters, including geographically isolated waters, is necessary to restore and
			 maintain the chemical, physical, and biological integrity of all waters in the
			 United States;
			(7)the regulation of
			 discharges of pollutants into intrastate waters is an integral part of the
			 comprehensive clean water regulatory program of the United States;
			(8)small and intermittent
			 streams, including ephemeral streams, which have been jeopardized by the
			 decisions referred to in paragraph (3)—
				(A)comprise the majority of
			 all stream miles in the United States;
				(B)serve critical biological
			 and hydrological functions that affect entire watersheds;
				(C)reduce the introduction
			 of pollutants to large streams and rivers;
				(D)provide and purify
			 drinking water supplies;
				(E)are especially important
			 to the life cycles of aquatic organisms; and
				(F)aid in flood prevention,
			 including reducing the flow of higher-order streams;
				(9)the pollution or other
			 degradation of waters of the United States, individually and in the aggregate,
			 has a substantial relation to and effect on interstate commerce;
			(10)protection of intrastate
			 waters is necessary to prevent substantial harm to interstate commerce and
			 sustain a robust system of interstate commerce in the future;
			(11)(A)waters, including
			 streams and wetlands, provide protection from flooding; and
				(B)draining or filling
			 intrastate wetlands and channelizing or filling intrastate streams can cause or
			 exacerbate flooding that causes billions of dollars of damages annually,
			 placing a significant burden on interstate commerce;
				(12)millions of individuals
			 in the United States depend on streams, wetlands, and other waters of the
			 United States to filter water and recharge surface and subsurface drinking
			 water supplies, protect human health, and create economic opportunity;
			(13)source water protection
			 areas containing small or intermittent streams provide water to public drinking
			 water supplies serving more than 110,000,000 individuals in the United
			 States;
			(14)(A)millions of
			 individuals in the United States enjoy recreational activities that depend on
			 intrastate waters, such as waterfowl hunting, bird watching, fishing, and
			 photography; and
				(B)those activities and
			 associated travel generate hundreds of billions of dollars of income each year
			 for the travel, tourism, recreation, and sporting sectors of the economy of the
			 United States;
				(15)activities that result
			 in the discharge of pollutants into waters of the United States are commercial
			 or economic in nature, and, in the aggregate, have a substantial effect on
			 interstate commerce;
			(16)a substantial number of
			 the sources regulated under the Federal Water Pollution Control Act discharge
			 into headwater streams that may be intermittent or seasonal;
			(17)more than 40 percent of
			 those sources, or 14,800 facilities with individual permits issued in
			 accordance with the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.), including industrial plants
			 and municipal sewage treatment systems, discharge into small or intermittent
			 streams;
			(18)protecting the quality
			 of and regulating activities affecting the waters of the United States is a
			 necessary and proper means of implementing treaties to which the United States
			 is a party, including treaties protecting species of fish, birds, and other
			 wildlife;
			(19)approximately half of
			 North American migratory birds depend upon or are associated with wetlands and
			 small and intermittent streams, including ephemeral streams;
			(20)approximately half of
			 all threatened and endangered species in the United States depend on
			 wetlands;
			(21)for those reasons, the
			 protection of wetlands and other waters providing breeding, feeding, and
			 sheltering habitat for migratory birds and endangered species is essential to
			 enable the United States to fulfill the obligations of the United States under
			 international treaties for the conservation of those species;
			(22)protecting the quality
			 of and regulating activities affecting the waters of the United States is a
			 necessary and proper means of protecting Federal land, including hundreds of
			 millions of acres of parkland, refuge land, and other land under Federal
			 ownership and the wide array of waters encompassed by that land;
			(23)protecting the quality
			 of and regulating activities affecting the waters of the United States is
			 necessary to protect Federal land and waters from discharges of pollutants and
			 other forms of degradation; and
			(24)nothing in this Act or
			 any amendment made by this Act establishes any new right of access to private
			 property for recreational purposes.
			4.Definition of waters of
			 the United StatesSection 502
			 of the Federal Water Pollution Control
			 Act (33
			 U.S.C. 1362) is amended—
			(1)by striking paragraph
			 (7);
			(2)by redesignating
			 paragraphs (8) through (25) as paragraphs (7) through (24), respectively;
			 and
			(3)by adding at the end the
			 following:
				
					(25)Waters of the United
				States
						(A)In
				generalThe term waters of the United States means
				all waters subject to the ebb and flow of the tide, the territorial seas, and
				all interstate and intrastate waters, including lakes, rivers, streams
				(including intermittent streams), mudflats, sandflats, wetlands, sloughs,
				prairie potholes, wet meadows, playa lakes, and natural ponds, all tributaries
				of any of the above waters, and all impoundments of the foregoing.
						(B)Exclusions
							(i)Prior converted
				croplandWaters of the United States do not include prior
				converted cropland. Notwithstanding the determination of an area’s status as
				prior converted cropland by any other Federal agency, for the purposes of this
				Act, the final authority regarding jurisdiction under this Act remains with the
				Environmental Protection Agency.
							(ii)Waste treatment
				systemsWaste treatment systems, including treatment ponds or
				lagoons designed to meet the requirements of this Act (other than cooling ponds
				which also meet the criteria of this definition) are not waters of the United
				States. This exclusion applies only to manmade bodies of water which neither
				were originally created in waters of the United States (such as disposal areas
				in wetlands) nor resulted from the impoundment of waters of the United
				States.
							.
			5.Conforming
			 amendmentsThe
			 Federal Water Pollution Control Act
			 (33 U.S.C.
			 1251 et seq.) is amended—
			(1)by striking
			 navigable waters of the United States each place it appears and
			 inserting waters of the United States;
			(2)in section 304(l)(1) by
			 striking navigable
			 waters in the heading and inserting
			 waters of the united
			 states; and
			(3)by striking
			 navigable waters each place it appears and inserting
			 waters of the United States.
			6.Savings
			 clauseNothing in this Act (or
			 an amendment made by this Act) affects the applicability of the following
			 provisions of the Federal Water Pollution Control Act:
			(1)Section 402(l)(1) (33
			 U.S.C. 1342(l)(1)).
			(2)Section 402(l)(2) (33
			 U.S.C. 1342(l)(2)).
			(3)Section 404(f)(1)(A) (33
			 U.S.C. 1344(f)(1)(A)).
			(4)Section 404(f)(1)(B) (33
			 U.S.C. 1344(f)(1)(B)).
			(5)Section 404(f)(1)(C) (33
			 U.S.C. 1344(f)(1)(C)).
			(6)Section 404(f)(1)(D) (33
			 U.S.C. 1344(f)(1)(D)).
			(7)Section 404(f)(1)(E) (33
			 U.S.C. 1344(f)(1)(E)).
			(8)Section 404(f)(1)(F) (33
			 U.S.C. 1344(f)(1)(F)).
			7.Regulations
			(a)PromulgationNot later than 18 months after the date of
			 enactment of this Act, the Administrator of the Environmental Protection Agency
			 and the Secretary of the Army shall promulgate such regulations as are
			 necessary to implement this Act and the amendments made by this Act.
			(b)Rules of
			 constructionSubject to the exclusions in paragraph (25)(B) of
			 section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362) (as
			 amended by section 4), the term waters of the United States shall
			 be construed consistently with—
				(1)the scope of Federal
			 jurisdiction under that Act, as interpreted and applied by the Environmental
			 Protection Agency and the Corps of Engineers prior to January 9, 2001
			 (including pursuant to the final rules and preambles published at 53 Fed. Reg.
			 20764 (June 6, 1988) and 51 Fed. Reg. 41206 (November 13, 1986)); and
				(2)the legislative authority
			 of Congress under the Constitution.
				
	
		December 10, 2010
		Reported with an amendment
	
